DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 16 and 23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16 and 23 appear to be the same and thus causes confusion.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

s 15, 16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Harthi et al. (US 2017/0103826).
Al-Harthi et al. disclose a nanocomposite film, comprising; a polymer matrix such as polyurethane, and up to 25 weight% of a conductive nanofiller such as graphene, wherein the graphene is in the form of nanoplatelets having an average diameter of 1-75 µm and an average thickness of 0.5-300 nm, wherein the graphene is pristine graphene having a purity of greater than 90% and having a C/O ratio of at least 100 (claims 1-3, 5 and 6, [0092], [0113]).
The limitations of claims 16, 23 and 24 can be found in Al-Harthi et al. at [0117] and [0123], where it discloses the silica in an amount of 0.01-0.25%.
The limitations of claim 18 can be found in Al-Harthi et al. at [0113], where it discloses the C/O ratio of at least 200.
The limitations of claims 19 and 20 can be found in Al-Harthi et al. at claim 6, where it discloses the average diameter of 1-75 µm and an average thickness of 0.5-300 nm.
The limitations of claims 21 and 22 can be found in Al-Harthi et al. at claim 6, where it discloses the 3-10 weight percent.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Gaspari (WO 2017/037642) in view of Cesareo et al. (WO 2015/193268, equivalent US 2017/0190583 is used here).
Gaspari disclose a multilayer membrane comprising polyurethane and 7-10% of graphene (claims 1 and 5).
However, Gaspari is silent on the specific graphene.
Cesareo et al. disclose a graphene nanoplatelets, at least 90% of which have a lateral size (x, y) of from 50 to less than 10,000 nm, and a thickness (z) from 0.34 to 50 nm, the lateral size being greater than the thickness (x, y>z), and having a C:O ratio ≥ 100:1, wherein the graphene nanoplatelets can provide improved mechanical dynamic properties, good electrical conductivity, good thermal conductivity, and liquid barrier effect (claim 22, [0037]-[0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cesareo’s graphene in Gaspari’s composition to obtain improved various properties.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
The limitations of claim 17 can be found in Gaspari at claim 1, where it discloses the first layer without the graphene.
The limitations of claims 18-20 can be found in Cesareo et al. at claim 22 and [0035], where it discloses the at least 90% of having a lateral size of from 50 to less than 10,000 nm, and a thickness from 0.34 to 50 nm, and having a C:O ratio ≥ 200:1.
The limitations of claims 21 and 22 can be found in Gaspari et al. at claim 5, where it discloses the 7-10 weight percent.
Gaspari (WO 2017/037642) in view of Cesareo et al. (WO 2015/193268, equivalent US 2017/0190583 is used here) as applied to claims 15 and 17-22, and further in view of Chen (CN 106142784).
The disclosure of Gaspari in view of Cesareo et al. is adequately set forth in paragraph 8 and is incorporated herein by reference.
However, Gaspari in view of Cesareo et al. is silent on the antiblocking additive.
Chen discloses a polyurethane protective film containing 1-8 parts by weight of silica to be used as an anti-blocking agent (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s silica as an antiblocking agent in Gaspari’s composition.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

10.	Claims 25-30 are rejected under 35 U.S.C. 103(a) as obvious over Gaspari (WO 2017/037642) in view of Cesareo et al. (US 2017/0190583) and Chen (CN 106142784).
Gaspari disclose a multilayer membrane prepared by lying the solution on a white paper to obtain a thin layer, then the first layer (neutral polyurethane and solvent) and second layer (polyurethane layer with 7-10% of graphene and solvent) are coupled together at a temperature between 140 and 160°C, having a total thickness between 30 and 60 microns (page 2, claims 1, 4 and 5).  The finished membrane can be rolled up on a reel and can possibly be detached from the paper support (page 3).  
The disclosure of specific graphene of Cesareo et al. is adequately set forth in paragraph 8 and is incorporated herein by reference.
 of Chen is adequately set forth in paragraph 9 and is incorporated herein by reference.
However, Gaspari discloses the use of solvent but is silent on the specific viscosity.
The relative amount will determine the properties of the composition.  The case law has held that “a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation”.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  The value of the viscosity would determine the easiness of processing.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to achieve the relative value of viscosity via the routine optimization process and thereby obtain the present invention.
The limitations of claim 26 can be found in Gaspari at pp. 2 and 3, where it discloses the process.
The limitations of claim 27 can be found in Gaspari at claim 1, where it discloses the polyurethane.
The limitations of claim 28 can be found in Chen at Abstract, where it discloses the silica.
The limitations of claim 29 can be found in Gaspari at p. 2, where it discloses the paper.
The limitations of claim 30 can be found in Gaspari at claim 1, where it discloses the polyurethane film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762